UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT For the transition period from N/A to N/A Commission File No. 333-137170 BOND LABORATORIES, INC. (Name of small business issuer as specified in its charter) Nevada 20-3464383 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 11treet Building A Suite 106 Omaha, NE 68137 (Address of principal executive offices) (402) 884-1894 (Issuer’s telephone number) Indicate by check mark whether the Registrant (1)has filed all reports required by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90 days: YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non–accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b–2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non–Accelerated filer ¨ Small reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b–2 of the Exchange Act). Yes¨Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at August 15, 2011 Common stock, $0.01 par value BOND LABORATORIES, INC. INDEX TO FORM 10-Q FILING FOR THE THREE MONTHS ENDED JUNE 30, 2011 TABLE OF CONTENTS PAGE PART I - FINANCIAL INFORMATION Item1. Condensed Consolidated Financial Statements 1 Condensed Consolidated Balance Sheets 2 Condensed Consolidated Statement of Operations 3 Condensed Consolidated Statement of Cash Flows 4 Notes to Condensed Consolidated Financial Statements 5 Item2. Management Discussion & Analysis of Financial Condition and Results of Operations 14 Item3. Quantitative and Qualitative Disclosures About Market Risk 16 Item4. Controls and Procedures 17 PART II - OTHER INFORMATION Item1. Legal Proceedings 18 Item1A. Risk Factors 18 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item3. Defaults Upon Senior Securities 19 Item5. Other information 19 Item6. Exhibits 19 CERTIFICATIONS Certification of Chief Executive Officer Pursuant to Section 302 of the Sarbanes-Oxley Act. Certification of Chief Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act. Certification of Chief Executive Officer Pursuant to Section 906 of the Sarbanes-Oxley Act. Certification of Chief Financial Officer Pursuant to Section 906 of the Sarbanes-Oxley Act. -i- PART I FINANCIAL INFORMATION Item 1. Financial Statements The accompanying reviewed interim consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q.Therefore, they do not include all information and footnotes necessary for a complete presentation of financial position, results of operations, cash flows, and stockholders' equity in conformity with generally accepted accounting principles.Except as disclosed herein, there has been no material change in the information disclosed in the notes to the consolidated financial statements included in the Company's Annual Report on Form 10-K for the year ended December 31, 2010.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature.Operating results for the six months ended June 30, 2011 are not necessarily indicative of the results that can be expected for the year ending December 31, 2011. -1- BOND LABORATORIES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) ASSETS: June 30, December 31, CURRENT ASSETS Cash $ $ Accounts receivables - net Inventory Prepaid expenses and other current assets Total current assets PROPERTY AND EQUIPMENT, net Intangibles assets, net Deposits TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY: CURRENT LIABILITIES: Accounts payable $ $ Disputed accounts payables - Accrued expenses and other liabilities Note payable Line of credit Total current liabilities TOTAL LIABILITIES CONTINGENCIES AND COMMITMENTS - - STOCKHOLDERS' EQUITY: Preferred stock Series B, $.01 par value, 1,000 shares authorized; 103.3 and 103.3 issued and outstanding of its 10% Perpetual Preferred with a Stated Value of $10,000 per share with a cumulative dividend of $510,566 and $436,188 as of June 30, 2011 and December 31, 2010, respectively Preferred stock Series C, $.01 par value, 500 shares authorized; 125 and 125 issued and outstanding as of June 30, 2011 and December 31, 2010, respectively 1 1 Common stock, $.01 par value, 150,000,000 shares authorized; 72,824,496 and 72,198,246 issued and outstanding as of June 30, 2011 and December 31, 2010, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity $ $ TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. -2- BOND LABORATORIES, INC. CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 (Unaudited) (Unaudited) Three Months Ended Six Months Ended June 30 June 30 Revenue $ Total Cost of goods sold Gross profit OPERATING EXPENSES: General and administrative Selling and marketing Depreciation and amortization Total operating expenses OPERATING INCOME / (LOSS) ) ) OTHER (INCOME) AND EXPENSES Interest expense Other income - - - ) Loss on the sale of assets - Total other (income) expense NET INCOME / (LOSS) $ $ ) $ $ ) NET INCOME / ( LOSS) PER SHARE: Basic $ $ ) $ $ ) Diluted $ $ ) $ $ ) Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. -3- BOND LABORATORIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2 (Unaudited) Net Income / (Loss) $ $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Common stock issued / (cancelled) for services ) Common stock issued in connection with bridge loan - Common stock and warrants issued / (cancelled) for services ) ) Loss on sale of assets Changes in operating assets and liabilities: Accounts receivables ) ) Inventory ) Prepaid expenses ) Deposits - Accounts payable ) Accrued liabilities Notes receivable affiliate - Net cash provided by / (used in) operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from sale of assets Net cash provided by / (used in) investing activities CASH FLOWS FROM FINANCING ACTIVITIES: Issuances of notes payable - Repayments of note payable ) ) Net cash provided by / (used in) financing activities ) INCREASE (DECREASE) IN CASH ) ) CASH, BEGINNING OF PERIOD CASH, END OF PERIOD $ $ Supplemental disclosure operating activities Cash paid for interest $ $ Cash paid for income tax $
